Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
	The submission filed on February 14th, 2022 (“Amendment”) has been accepted and entered. Accordingly, claims 1, 6, and 11 have been amended. 

Allowable Subject Matter
	Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitations:
	“A method of guiding a plurality of agents for complete coverage of an inspection area, where the method comprises: 
providing, by a multi-agent visual navigation system, first navigational instructions to the plurality of agents to reach a corresponding signalling unit of a plurality of signalling units associated with the inspection area; 
upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units, wherein the recording of the pass-by information comprises: 
recording of pass-by event of the agent by capturing agent identity (ID) from the agent, and recording a corresponding time-stamp for the agent; and 
receiving path information associated with the agent at the corresponding signalling unit, wherein the path information comprises at least one of one or more previously traversed signalling units by the agent, previously received navigational instructions, details of designated signalling unit, and time-stamps associated with the one of one or more previously traversed signalling units by the agent; 
determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units, 2Application No.: 16/700,149 Attorney Docket No.: 11612.0889-00000 
wherein determining the second navigational instructions for the agent comprises predicting the proximal signalling unit to be traversed by the agent based on pass-by information associated with the plurality of agents obtained at the plurality of signalling units and a pre-determined proximity associated with each pair of the plurality of signalling units; and 
providing, by the multi-agent visual navigation system, the second navigational instructions to the plurality of agents at the corresponding signalling unit for subsequent traversal of each of the proximal signalling units of the plurality of signalling units by at least one agent of the plurality of agents.” as recited in claim 1 and similarly recited in independent claims 6 and 11. Claims 2-5, 7-10, and 12-15 are allowed on the basis of their dependency.
With respect to claims 1, 6, and 11, the best prior art references, Giusti in view of Woon, teaches providing, by a multi-agent visual navigation system, first navigational instructions to the plurality of agents (Giusti Col 5 Line 60 – Col 6 line 9 to reach a corresponding signalling unit of a plurality of signalling units associated with the inspection area (Giusti Col 5 lines 63-67) determining the second navigational instructions for the agent comprises predicting the proximal signalling unit to be traversed by the agent based on pass-by information associated with the plurality of agents obtained at the plurality of signalling units (Giusti Col 5 lines 21-28) and 
providing, by the multi-agent visual navigation system, the second navigational instructions to the plurality of agents at the corresponding signalling unit for subsequent traversal of each of the proximal signalling units of the plurality of signalling units by at least one agent of the plurality of agents (Giusti Col 2 lines 49-57 | Col 5 lines 63 - Col 6 lines 7), 
guiding a plurality of agents for complete coverage of an inspection area (Woon Paragraphs 18-20), that upon reaching the corresponding signalling unit by an agent of the plurality of agents, recording, by the multi-agent visual navigation system, pass-by information associated with the agent at the corresponding signalling unit of the plurality of signalling units (Woon Paragraph 196), determining, by the multi-agent visual navigation system, second navigational instructions for the agent of the plurality of agents to traverse a proximal signalling unit of the plurality of signalling units (Woon Paragraph 56-61), and wherein determining the second navigational instructions for the agent comprises a pre-determined proximity associated with each pair of the plurality of signalling units (Woon Paragraph 15-20).
However, Giusti in view of Woon operates in a fundamentally different manner than the above cited limitation of claim 1. For example, Giusti in view of Woon does not teach, disclose or teach the combination of limitations recited above and performed in the order required in claim 1. For example, Giusti in view of Woon does not teach, disclose or suggest, the detailed series of steps in the amended claims and performed in the required order of the claim in the amended claims: “wherein the recording of the pass-by information comprises: recording of pass-by event of the agent by capturing agent identity (ID) from the agent, and recording a corresponding time-stamp for the agent; and receiving path information associated with the agent at the corresponding signalling unit, wherein the path information comprises at least one of one or more previously traversed signalling units by the agent, previously received navigational instructions, details of designated signalling unit, and time-stamps associated with the one of one or more previously traversed signalling units by the agent”. The references of Giusti in view of Woon differ in the sense that the references do not teach the path information and detailed requirements of the recording as described in the amendment in combination with all other limitations and performed in the required order. 
In addition, there was no other prior art references that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                         
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667